          Case 6:18-cv-02057-BR         Document 2      Filed 11/28/18     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                            6:18-cv-02057-MA

        Plaintiff,

          v.                                          MOTION FOR WRIT OF ENTRY

 935 SW 7th Street, Newport, OR,
 Lincoln County, State and District of
 Oregon, Real Property with Buildings,
 Appurtenances, and Improvements, in
 rem,

        Defendant.


       The United States has filed a Complaint in rem for Forfeiture of the defendant real

property with buildings, appurtenances and improvements, commonly known as 935 SW 7th

Street, Newport, OR, Lincoln County, State and District of Oregon.

       Based upon the Complaint in rem for Forfeiture, the United States respectfully moves this

Court for a finding of probable cause and a Writ of Entry for the defendant real property.

       The United States does not request authority from the Court to seize the defendant real

property at this time. The United States will, as provided by 18 U.S.C. § 985(b)(1) and (c)(1):

Motion for Writ of Entry                                                                     Page 1
            Case 6:18-cv-02057-BR        Document 2       Filed 11/28/18      Page 2 of 2




       1. post notice of the Complaint on the defendant real property;
       2. serve notice of this action on the owner of the defendant real property along with a
       copy of the Complaint;
       3. execute a Writ of Entry for the purpose of conducting an inspection, inventory and
       testing for hazardous materials on the property; and
       4. record a lis pendens notice in the county records of the defendant real property’s status
       as a defendant in this civil in rem forfeiture action.

The United States will also, as provided in 19 U.S.C. § 1606, appraise the defendant real

property.

       Title 18, United States Code, Section 985(c)(3) provides that, because the United States

will post notice of the Complaint on the defendant real property, it is not necessary for the Court

to issue an arrest warrant in rem, or to take any other action to establish in rem jurisdiction over

the defendant real property.

       Therefore, the United States requests, under 18 U.S.C. § 985(b)(2), and under 18 U.S.C.

§ 983(j), which permits the Court to “take any other action to . . . preserve the availability of the

property subject to civil forfeiture,” that the Court issue the proposed Writ of Entry filed

herewith authorizing the Internal Revenue Service, to enter the defendant real property, including

any structures, on one or more occasions during the pendency of this civil in rem forfeiture

action for the purpose of conducting an inspection and inventory, appraisal and testing for

hazardous materials which may include still and video photography, and to be accompanied on

any such occasion by any government or contract personnel.

       Respectfully submitted this 28th day of November 2018.

                                                       BILLY J. WILLIAMS
                                                       United States Attorney

                                                       s/ Amy E. Potter
                                                       AMY E. POTTER
                                                       Assistant United States Attorney


Motion for Writ of Entry                                                                       Page 2
